[WHITECOAT LOGO]

 

 

 

908 Pennsylvania Ave. SE, Suite B1

Washington, DC 20003

202 547-2880

 

 

AGENCY AGREEMENT

 

This Agreement is made this 6th day of July, 2009, between WHITECOAT LLC, a
Washington, DC company ("Agency") with offices at 908 Pennsylvania Ave. SE,
Washington, DC and Immunotech Labs with offices in 116 W. Stocker Street,
Glendale, California (“Client").  The parties agree as follows:

 

1.   Agency shall study Client's products, markets, policies and objectives, and
communicate opportunities for public relations or publicity programs to Client. 
At Client's request, Agency shall plan, develop and execute public relations and
publicity plans and programs and before the release of any materials, Agency
shall submit materials to Client for prior approval.

 

2. (a) Agency and Client agree to a “retainer” based on the following breakdown:

Upon signing of the contract Agency will have the option of acquiring thirty
three thousand (33,000) rule 144 restricted shares at fifty (50) cents a share.

After three (3) months from signing the contract Agency will have the option of
acquiring thirty three thousand rule 144 restricted shares (33,000) at fifty
(50) cents a share.

After three (6) months from signing the contract Agency will have the option of
acquiring thirty four thousand rule 144 restricted shares (34,000) at fifty (50)
cents a share.

The options and option price will be fully vested in consideration for work
provided as described in this section. Work includes counseling on the message
strategy that will most likely result in media coverage, media outreach, press
release writing, alliance building with key stakeholders who can advocate on
behalf of Client, and other traditional PR activities. 

 

(b) This agreement is subject to review after 12 months, and may be revised in
accordance with both Agency's profit objective and Client's program requirements
upon mutual agreement of the parties.

 

(c) Large, specific projects like create a brochure or development of a new
Website require a “work order.”  The work order protects both parties by
agreeing to specific costs in advance, and require signatures from Agency and
Client.  Unless otherwise noted on a Client signed work order,” monthly invoices
for work completed will be rendered within 5 days of the last day of each month
and will be due and payable on receipt, and no more than 30 days from when they
were received by Client. All approved work orders will be paid in cash or an
agreed upon financial transfer, Section (2d and 3) of this agreement will be
paid accordingly as well.

 

 

 

(d) Postage, express mail and other charges in the shipping of copy, orders,
prints and other materials to the Client, faxes to the Client, on-line and
telephone charges to the Client, traveling to or on behalf of the Client, Web
site and video production, and duplicating for Client, will be billed at net
cost to Client.  Client may be billed directly by Agency vendors for approved
expenses greater than US$1,000.  This payment arrangement, and prompt payment of
Agency invoices (within 30 days), alleviates any Agency need to “mark-up” out of
pocket expenses. 

 

3.   Client reserves the right to cancel or reject the plans or schedules after
they have been approved by the client, but, in that event, agrees to reimburse
Agency for reasonable expenses incurred in the preparation of the cancelled
project.  Client indemnifies and holds Agency harmless for all costs and
expenses related to cancelled projects that have been previously approved by
Client.

 

4.   Any invoice that remains unpaid for a period of 30 days from the date
Client receives Agency's invoice shall be subject to an interest charge of 1.5 %
per month until the invoice is paid in full.  The interest rate shall continue
to accrue on the unpaid balance following any judgment that may be entered in
favor of Agency.

 

5. Client shall pay agency per section 2 of this agreement. If at any time this
contract is terminated by either party, the remaining funds not already expended
by the Agency at the time of notification of cancellation by the Client shall be
returned to Client.

 

6.   (a)  Client shall indemnify, defend and hold harmless Agency from any
damages, claims, costs and expenses (including attorney's fees) asserted against
Agency arising from Client's breach of this Agreement or from any advertising,
public relations or promotional materials, or commercial data or materials,
furnished to Agency by Client or from the negligent or willful acts of Client. 
This indemnification shall extend to all claims including the claims resulting
from the use or consumption of Client's products in market testing or in general
public usage.  Notwithstanding the foregoing, Agency reserves the right to
participate in the defense of any claim with its own counsel, at Agency's sole
cost and expense.  This indemnification shall not cover punitive, consequential
or incidental damages, including, without limitation, loss of profits other than
loss of profits relating to this Agreement.

 

(b) Agency shall indemnify, defend and hold harmless Client from any damages,
claims, costs and expenses (including attorneys' fees) asserted against Client
arising from Agency's breach of this Agreement or from any advertising, public
relations or promotional materials, or commercial data or materials, furnished
to Client by to Agency or from the negligent or willful acts of Agency. 
Notwithstanding the foregoing, Client reserves the right to participate in the
defense of any claim with its own counsel, and at Client's sole cost and
expense.  This indemnification shall not cover punitive, consequential or
incidental damages, including, without limitation, loss of profits other than
loss of profits relating to this Agreement.

 

 

 

 

 

7.   This Agreement shall continue until terminated by either party upon sixty
(60) days' prior written notice, and during that sixty day period, the rights,
duties and responsibilities of Agency, and the obligations of Client, shall
continue in full force and effect except that upon a breach of this Agreement,
the other party may terminate immediately upon written notice to the breaching
party.  Upon termination, Client agrees to compensate Agency for work performed
and expenses incurred prior to the date of termination.

 

8.   This Agreement shall be construed in accordance with the laws of the
District of Columbia, U.S., without regard to the law of conflicts of law and
without regard to any rule of interpretation relating to which party drafted
this Agreement.

 

9.   All disputes arising out of or relating to this Agreement shall be decided
by arbitration in Washington, DC, in accordance with the Rules of the American
Arbitration Association then obtaining unless the parties mutually agree
otherwise.  This agreement to arbitrate shall be specifically enforceable under
the prevailing arbitration law.  The award rendered by the arbitrator shall be
final and judgment may be entered in accordance with applicable law in any court
having jurisdiction.  Notice of the demand for arbitration shall be filed in
writing with the other party to this Agreement and with the American Arbitration
Association.  The demand for arbitration shall be made within two (2) years
after the dispute in question has arisen.  If any action is necessary to enforce
any of the terms of this Agreement, the prevailing party shall be entitled to
receive from the other party all costs and fees, including reasonable attorneys'
fees, and interest at the rate set forth in this Agreement.

 

10. This Agreement constitutes the entire understanding between the parties
superseding all previous agreements, representations and warranties regarding
the subject matter, whether oral or written, and this Agreement can only be
amended in writing signed by both parties.  No statement was made by any party
to induce the other party to enter into this Agreement, which is not set forth
in this Agreement.

 

11. This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one
agreement.  A facsimile copy of a signature on this Agreement may serve as an
original.

 

12. The parties agree to use their best efforts, and act in good faith, in
performance of their obligations under this Agreement, and to take any and all
steps as are necessary to fulfill their obligations under this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

13. If any provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable or invalid, the provision shall be modified to
the extent necessary to make it valid and enforceable and to the extent of any
remaining unenforceability or invalidity shall have no effect on the remaining
provisions of this Agreement.

 

CLIENT:                                                         
                        AGENCY:

 

 

 

 

By:                   ___________                         
                        By: ________________________

 

Ara Ghanime                                                   
                        David H. Sheon

Immunotech Laboratories, Inc.                                                
WHITECOAT Strategies, LLC

 

July 6, 2009                                                    
                        July 6, 2009

 

 

 

 

By:                   ___________ 

 

Harry Zhabilov

Immunotech Laboratories, Inc.

 

July 6, 2009